DETAILED ACTION
Claims 1-11 are presented for examination.
This office action is in response to submission of application on 25-AUG-2020.
A preliminary amendment was submitted at the time of filing. The preliminary amendment corrects multiple dependency of claims. No new matter has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first calculation module used for the horizontal well to be fractured in claim 7.
a determination module used for determining in claim 7.
a simulation module used for calculating in claim 7.
a second calculation module used for calculating in claim 7.
a selection module used for calculating in claim 7.
first calculating module is specifically used for … calculating in claim 8.
determination module is specifically used for … calculating in claim 9.
determination module is specifically used for … establishing in claim 10.
second calculation module is specifically used for calculating in claim 11. (the structure in claim 11 is the equation)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitations
a first calculation module used for the horizontal well to be fractured in claim 7.
a determination module used for determining in claim 7.
a simulation module used for calculating in claim 7.
a second calculation module used for calculating in claim 7.
a selection module used for calculating in claim 7.
first calculating module is specifically used for … calculating in claim 8.
determination module is specifically used for … calculating in claim 9.
determination module is specifically used for … establishing in claim 10.
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category - Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a method for performing a mental process and performing a mathematical calculation. Specifically the limitations:

calculating the fracturing potential value of each depth point by using the value of each index of each depth point to obtain a designed fracturing point or the fracturing potential value of each fracturing point; 
Calculating values at depths to obtain fracturing points is performing mathematical calculations.

determining a first corresponding relation between a fracture conductivity value and the fracturing potential value and a second corresponding relation between a fracture half length and the fracturing potential value based on the fracturing potential value of each fracturing point of each fractured horizontal well and a first actual production data, in which the first actual production data comprises the oil production of the fracturing point at each time step;
Determining the fracture conductivity value and the fracturing potential value is performing a mathematical calculation and in the broadest reasonable interpretation, if the input data is simple, can be done in the mind as a mental process.

calculating the fracture conductivity value and the fracture half length of the designed fracturing points according to the first corresponding relation, the second corresponding relation and the fracturing potential value of each designed fracturing point for each candidate design of a plurality designed fracturing points of the horizontal well to be fractured, and generating first simulated production data corresponding to the candidate design through a numerical simulator, in which the first simulated production data comprise simulated oil production and simulated water production of each time step corresponding to the candidate design; 
Determining the fracture conductivity value and the fracturing points is performing a mathematical calculation and in the broadest reasonable interpretation, if the input data is simple, can be done in the mind as a mental process. The corresponding time steps can reasonably be done in the form of an iteration with paper and pencil.

calculating a predicted net present value corresponding to the candidate design according to the first simulated production data corresponding to the candidate design obtained by a simulation module and the fracture half length at each design fracturing point; and 
Calculating the net present value for different designs amounts to performing mathematical calculations.

determining the candidate design with the highest predicted net present value calculated by a second calculation module as the fracturing position design scheme of the horizontal well to be fractured.


Thus, the claim recites a mathematical concept and a mental process.

Step 2A - Prong 2: Integrated into a Practical Application?
The claim recites the additional element of mere data gathering.
for the horizontal well to be fractured or each fractured horizontal well which is positioned in the same reservoir layer with the horizontal well to be fractured: obtaining a value of each index of each depth point for calculating a fracturing potential value; 
The claim does not provide detail on how each depth point is obtained. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 28: Claim provides an Inventive Concept?

Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011)” is merely data gathering.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claims 2-6 merely recite additional aspects of an abstract idea of a mental process and mathematical calculations/equations to determine the candidate design with the highest predicted net present value and are ineligible.
Claim 2 recites “wherein the step of calculating the fracturing potential value of each depth point by using the value of each index of each depth point comprises: calculating a weight of each index according to the value of the index of each depth point; and for each depth point, calculating the fracturing potential value of the depth point according to the weight of each index of the depth point and the value of each index” which is furthering the mental process and performing a mathematical calculation.
Claim 3 recites “wherein the step of determining a first corresponding relation between a fracture conductivity value and the fracturing potential value and a second corresponding relation between a fracture half length and the fracturing potential value based on the fracturing potential value of each fracturing point of each fractured horizontal well and a first actual production data, comprises: calculating the fracture half length of the of the fracturing points according to the first actual production data of each fracturing point of the fractured horizontal well for each of the fractured horizontal wells; and calculating the fracture conductivity value of each fracturing point according to the fracturing potential value and the fracture half length of each fracturing point of the fractured horizontal well; and training and learning based on the fracture conductivity value and the fracturing potential value of each fracturing point of a plurality of fractured horizontal wells to obtain the first corresponding relation between the fracture conductivity value and the fracturing potential value; training and learning based on the fracture half length and the fracturing potential value of each fracturing point of a plurality of fractured horizontal wells to obtain the second corresponding relation between the fracture half length and the fracturing potential value” which is furthering the mental process and performing a mathematical calculation.
Claim 4 recites “wherein the step of calculating the fracture half length of the fracturing points comprises: fitting each of the square root of the time corresponding to each time step in the first actual production data as an abscissa and the reciprocal of the oil production corresponding to the time step as an ordinate to obtain a fitting curve; calculating the slope m of the fitting curve; and calculating the fracture half length of the fracturing points using the following equation: X i 1 = 3 1 . 3 1 k i 1 B m i 1 h i 1 .DELTA. p i 1 .mu. .phi. i 1 C t ##EQU00033## wherein, X.sub.i1 is the fracture half length of corresponding the i1.sup.th fracturing point, i1=1, 2 . . . n1,n1 is the number of fracturing points of the fractured horizontal well; k.sub.i1, .PHI..sub.i1,h.sub.i1 are the permeability, the porosity and the oil reservoir thickness of the reservoir corresponding to the i1.sup.th fracturing point respectively; .DELTA.pi1 is the difference between the bottom hole pressure of the fractured horizontal well and the reservoir pressure corresponding to the i1.sup.th fracturing point; m.sub.i1 is the slope corresponding to the i1.sup.th fracturing point; B is the crude oil volume coefficient of the target well section; .mu. is the crude oil viscosity of the target well section; C.sub.t is the rock comprehensive compression coefficient of the target well section” is furthering the abstract idea by incorporating an expressed equation, a Mathematical Equation.
Claim 5 recites “wherein the step of calculating the fracture conductivity value of each fracturing point according to the fracturing potential value and the fracture half length of each fracturing point of the fractured horizontal well, comprises: establishing a plurality of candidate models of fracture conductivity values respectively according to the fracturing potential values of each fracturing point of the fractured horizontal well; generating second simulated production data through a numerical simulator according to the fracture half length of each candidate model and each fracturing point, in which the second simulated production data comprises simulated oil production of the target well section of the fractured horizontal well at each time step; calculating each of the fitting value of the second simulated production data and the second actual production data, and selecting a candidate model corresponding to the fitting value smaller than the preset fitting threshold as a selected model, in which the second actual production data comprises oil production at each time step of the target well section of the fractured horizontal well; and calculating the fracture conductivity value of each fracturing point of the fractured horizontal well according to the selected model” which is furthering the mental process and performing a mathematical calculation.
Claim 6 recites “wherein the step of calculating a predicted net present value corresponding to the candidate design, comprises: calculating the predicted net present value corresponding to the candidate design by using the following equation: N P V = j 2 = 1 n 5 ( ( Q o j 2 r g - Q w j 2 r w ) .DELTA. t j 2 ( 1 + b ) t j 2 3 6 5 ) - i 6 = 1 n 6 2 X i 6 C ##EQU00034## wherein, NPV is the predicted net present value corresponding to the candidate design, j2 is the j2.sup.th time step of the first simulated production data, j2=1, 2 . . . n5,n5 is the number of time steps in the first simulated production data; r.sub.g and r.sub.w represent the price of oil per unit volume and the price of water per unit volume to be treated respectively; t.sub.j2 is the time point corresponding to the j2.sup.th time step; .DELTA.t.sub.j2 is the time step length; b is the discount rate; C is the fracturing cost per unit fracture length; Q.sub.o.sup.j2 and Q.sub.w.sup.j2 represent the simulated oil production and the simulated water production of the j2.sup.th time step in the first simulated production data respectively; X.sub.i6 is the fracture half length of the i6.sup.th design fracturing point, i6=1, 2 . . . n6, n6 is the number of design fracturing points corresponding to the candidate design” is furthering the abstract idea by incorporating an expressed equation, a Mathematical Equation.

Claims 1-6 are rejected above as method claims.
Claims 7-11 are rejected on the same grounds as a system claim, Mutatis mutandis.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN E JOHANSEN/           Examiner, Art Unit 2146